COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



ROYAL OILFIELD L.L.C.,                           §                 No. 08-14-00304-CV

                          APPELLANT,             §                    Appeal from the

V.                                               §                 County Court at Law

LEWIS D. MARCELLUS,                              §               of Reeves County, Texas

                                                 §
                            APPELLEE.                                  (TC# 4187C)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the Appellant’s brief has not been filed, we dismiss the appeal for want

of prosecution.

       Appellant’s brief was due to be filed on March 12, 2015 but none was filed. On

March 16, 2015, the Clerk notified Appellant that its brief was past due and no motion for

extension of time had been filed. The letter advised Appellant that the Court intended to dismiss

the appeal for want of prosecution unless Appellant responded within ten days and showed

grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the brief nor a motion

for extension of time in which to file the brief has been filed. Accordingly, we dismiss the
appeal for want of prosecution.



April 15, 2015
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-